Citation Nr: 1547369	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  12-29 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1966 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was remanded in October 2013, July 2014, and January 2015, for additional development and readjudication.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's current left ear hearing loss disability is the result of a disease or injury during his active duty service, including in-service noise exposure.
 
2.  The preponderance of the evidence is against a finding that the Veteran's current tinnitus is the result of a disease or injury during his active duty service, including in-service noise exposure.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
 
2.  Tinnitus was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Duty to assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice in letter mailed to the Veteran in November 2010.  

VA also has a duty to assist the Veterans in the development of their claims.  This duty includes assisting him/her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file includes the Veteran's service treatment records, lay statements, "buddy" statements and VA and private treatment medical records.  

The Veteran was afforded a VA examination in August 2014 and given an addendum opinion in August 2015.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination, when paired with its addendum is adequate, is predicated on a full understanding of the Veteran's medical history, and provides sufficient evidentiary bases for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the claim has been met.  38 C.F.R. § 3.159(c)(4) .

The claim has previously been remanded to the AOJ in October 2013, July 2014, and January 2015 for additional evidentiary development.  This development included obtaining outstanding treatment records, scheduling the Veteran for VA examinations, and obtaining an addendum medical opinion addressing a submitted positive nexus opinion.  All remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2)  and that the Board can adjudicate the claim based on the current record. No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd 281 F.3d. 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Regulations

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Certain chronic diseases, such as other organic diseases of the nervous system are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR § 3.309(a).  See M21-1MR III.iv.4.B.12.a.

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is a qualifying chronic disease under 38 C.F.R. § 3.309(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.; Hensley  v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley , 5 Vet. App. at 159. 

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361   (Fed. Cir. 2001).

Analysis

The Veteran contends he developed delayed-onset hearing loss and tinnitus, as a result of the noise exposure he experienced while serving as an aviation electrician in the Navy.

As to evidence of a current disability, VA audiological testing conducted in 2011, 2013, and 2014 confirms that the Veteran does have left ear hearing loss disability for VA purposes, under 38 C.F.R. § 3.385.  With regard to tinnitus, the Veteran contends he has had ringing and a rushing sound in his ears after service.  The Board notes that the Veteran is competent to testify as to observable symptoms such as ringing in his ears, and tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Thus there is sufficient evidence of current disabilities of left ear hearing loss and tinnitus.

With regard to in-service injury, he contends that he was exposed to high noise levels made by turbo jet engines positioned on the flight line where he worked.  See Statement in Support of the Claim dated September 17, 2014.  The Veteran's DD-214 reveals that he did indeed serve as an aviation electrician.  This military occupational specialty is consistent with his reported noise exposure.  Additionally, the Board finds that the Veteran is competent to describe being exposed to loud noise.  See Falzone.  Moreover, the Veteran's lay statements as to the noise exposure in service are found to be credible, as they have been consistent and are confirmed by the circumstances of his service.  For this reason, the in-service noise trauma is established.

Turning to the remaining evidence of record, service treatment records reveal no findings or diagnoses of tinnitus or hearing loss for VA purposes in-service.  On audiological evaluation, in May 1969 at service separation, the Veteran was determined to have normal hearing.  The Board notes that the Veteran was given two other audiological evaluations in-service.  However these evaluations are not appropriate for comparison against pure tone findings, as these evaluations were conducted using whisper testing, which is now considered unreliable.  See September 1964 entrance examination report and September 1965 Annual examination report.  Nonetheless, as stated above the service treatment records are negative as to any complaint of hearing loss or tinnitus. 

The record also does not contain medical evidence suggesting that sensorineural hearing loss was diagnosed within the one-year presumptive period after service.  38 C.F.R. §§ 3.307, 3.309 (2013).

For clarification purposes, the Board notes that the Veteran has never contended that he has had hearing loss or tinnitus since service separation.  Rather he has consistently reported that his hearing loss and tinnitus, which he concedes began in 2007/2008, are the delayed result of his in-service noise exposure.  

With that said, post-service treatment medical records reflect that the Veteran first experienced hearing loss and tinnitus in 2007/2008.  Moreover, diagnosis of sensorineural hearing loss, for VA purposes, was first made upon audiometric examination in 2008.  See Dr. R.R., MD treatment medical records dated February 7, 2008.  Therefore the record reflects that the Veteran's tinnitus and hearing loss first appeared nearly forty years after service separation.  

As a result, even acknowledging noise exposure in service, the Veteran is not shown to have hearing loss disability or tinnitus during his period of active service.  Also, there is no evidence to indicate that he was diagnosed with sensorineural hearing loss within one year of his leaving active duty in June 1969 so as to warrant service connection on a presumptive basis under 38 C.F.R. § 3.307 and 3.309.  Further, in light of the Veteran asserting his hearing loss only began in 2007/2008 continuity of symptomology is not established.

What remains for consideration is whether there is evidence that the Veteran's currently diagnosed left ear hearing loss and tinnitus are related to his active service and any noise exposure therein, absent continuity of symptomatology. 

The Veteran has been afforded three VA examinations in March 2011, December 2013 and August 2014 with a supplemental opinion in August 2015.  The March 2011 and December 2013 examinations have already been deemed inadequate for purposes of determining service connection, and thus will not be considered herein.
However, the August 2014 VA examination, when paired with its newly submitted August 2015 addendum, is considered adequate for adjudication purposes. 

In the addendum, a new examiner opined that notwithstanding a showing of normal hearing on audiometric testing in service, and exposure to excessive in-service noise, it was less likely as not that the Veteran's conditions were caused by, or the result of, noise exposure/acoustic trauma in service.  In making this determination the examiner lists numerous factors.  Specifically, the examiner cited to the Veteran's original statements that while working with jet engines in-service he primarily wore ear protection.  The examiner also noted the Veteran had post-service recreational noise exposure from aircrafts and hunting in addition to occasional noise exposure during his forty years as a private pilot.  Also the examiner noted a private physician's original determination that his sudden sensorineural hearing loss was likely viral.  

Importantly, the examiner found that the onset of the Veteran's hearing loss and tinnitus in 2007/2008 was telling as to its relation to in-service noise exposure.  Referencing the Institute of Medicine's (IOM) findings on delayed onset hearing loss, the examiner noted that current scientific knowledge has not produced sufficient evidence to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  The IOM panel concluded that, based upon their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely.  Moreover, the examiner stated that based on the objective evidence of audiograms it was proper to conclude that there is no evidence on which to find that the Veteran's current hearing loss was caused by or a result of his military service, including noise exposure.  

Importantly, the addendum opinion also specifically addressed the positive nexus opinion provided by the Veteran's private physician.  The examiner found that the positive nexus opinion was inadequate and did not provide evidence of a link between the Veteran's current hearing loss and an in-service acoustic trauma.  The opinion was inadequate, because it did not mention the Veteran's post-service recreational and occupational noise exposure or the initial treatment for his sudden hearing loss.

In regards to tinnitus, the examiner stated that in the absence of an objectively verifiable noise injury, the association between the Veteran's tinnitus and noise exposure could not be assumed to exist.  The examiner acknowledged the imperfect nature of audiograms, but stated that nonetheless, they are accepted as the objective basis for determining noise injuries.  Here, the Veteran's in-service audiogram was normal and there were no complaints of tinnitus or hearing loss.  The examiner stated that although tinnitus may occur as the result of a variety of different levels of noise exposure, in most cases it is accompanied by measurable hearing loss.  In this case, the Veteran's first reported symptoms of tinnitus were in relation to hearing loss, however it was decades after service. 

Turning to the possible positive evidence of a nexus, the Veteran has submitted a written opinion by his private physician, a medical treatise, and lay statements in this case.  However, upon review of that evidence, the Board finds the August 2014 VA examination, when paired with its 2015 addendum, is comparatively more probative and persuasive than this contradicting evidence. 

The reasoning being that the VA exam is based upon a complete review of the Veteran's claims file, a current examination of the Veteran, and supported by detailed rationale.  In rendering the opinion, the VA examiner considered the Veteran's belief that he his left ear hearing loss and tinnitus were the delayed result of his in-service noise exposure.  The VA examiner's opinion reflects assessment of the findings from the Veteran's treating physicians and submitted internet article, as well as the lay statements of record.  Because the VA examiner reviewed the claims file he was able to fully address the salient question as to whether there was any etiological relationship between the Veteran's hearing disabilities and his in-service injury.

As to the evidence presented, the Veteran submitted an October 2012 letter prepared by his otolaryngologist Dr. R. and an August 2012 internet article written by the National Institutes of Health to support his claim. 

Taking the pieces of evidence in turn, Dr. R's letter states as follows: "a review of the veteran's military history reveals [sic] to some degree related to his 3 years of active duty in the US Navy where he was exposed to excessive turbo jet engine noise while working as an Aviation Electricians Mate."  See October 2012 Dr. R. letter.  Importantly, the letter appears to have a typographical error that omits which condition the physician is attempting to relate to in-service acoustic trauma.  Notwithstanding this omission, Dr. R.'s opinion is fairly cursory in that it failed to explain what evidence in the Veteran's medical history supported his conclusion, and did not reference any clinical data or other evidence as rationale for his opinion.  See Bloom v. West, 12 Vet. App. 1985 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."). 

In addition, the audiologist in essence does little more than indicate the possibility that the Veteran's hearing loss or tinnitus is related to his military service and thus is entitled to minimal probative value.  Id. (by using the term "could," without supporting clinical data or other rationale, doctor's opinion simply was too speculative to provide the degree of certainty required for medical opinion).  Such speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230   (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611   (1992).  See also 38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility).  Notably, the Veteran has also previously submitted treatment records from this physician that appear to relate his hearing loss to a virus and not service.  See Dr. R. treatment medical records dated in 2008.  As a result, when viewed against the entirety of the record this letter has little probative value.  

Concerning, the internet article written by the National Institute of Health, the Board does not find this piece of evidence very persuasive.  The article was submitted in support of the Veteran's claim and suggests that hearing loss due to acoustic trauma may grow slowly worse over time.  However the article does not specifically relate the Veteran's hearing loss or tinnitus to service.  As a lay person, relying on a generic medical treatise, the Veteran is not qualified to render a medical opinion as to the etiology of his claimed hearing loss or tinnitus.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  The document supplied by the Veteran simply provides speculative generic statements and it does not address the specific facts of the Veteran's case.  As a result, the aforementioned article lacks probative value in the consideration of the Veteran's claim.

The Board recognizes that the Veteran has incorporated what appear to be unverified quotes from medical treatises/prominent physicians in his Statement in Support of the Claim.  See statement dated September 17, 2014.  These items, are for the same reasons as above, found to lack probative value.

Therefore, after weighing all the evidence, the Board finds greater probative value in the VA opinion.  Also, in light of the other evidence of record, the Board notes that the negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The private audiology opinion, while not discounted entirely, is entitled to less probative weight in the face of the remaining evidentiary record.

Consideration has of course been given to the Veteran assertions that his hearing loss is related to military service.  As discussed above the Board has found him competent to report on his observations of loud noises, hearing loss and tinnitus. However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011), as to the specific issue in this case, the process of diagnosing hearing loss and/or its etiology falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Here he is also not competent to opine on the relationship between his in-service activities and tinnitus.  As the Veteran's primary contention is that his tinnitus and hearing loss are delayed results of in-service noise exposure, such assessments require specialized training for a determination.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).

Similarly, the Veteran's wife reported observing her husband having difficulty as a result of his hearing loss.  The Board finds the Veteran's wife is competent and credible to report observable symptoms, such a hearing loss.  However, she is not competent to diagnose hearing loss or opine on its relationship to service.  See Jandreau.  Therefore, this lay evidence does not constitute competent medical evidence and lacks probative value.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left ear hearing loss and tinnitus. In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 , a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim is denied.


ORDER

Service connection for left ear hearing loss disability is denied.

Service connection for tinnitus is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


